Name: 88/397/EEC: Commission Decision of 12 July 1988 coordinating rules laid down by Member States in application of Article 6 of Council Directive 85/511/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  agricultural activity;  health;  research and intellectual property
 Date Published: 1988-07-20

 20.7.1988 EN Official Journal of the European Communities L 189/25 COMMISSION DECISION of 12 July 1988 coordinating rules laid down by Member States in application of Article 6 of Council Directive 85/511/EEC (88/397/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 85/511/EEC of 18 November 1985 introducing Community measures for the control of foot-and-mouth disease (1), and in particular Article 6 thereof, Whereas, in accordance with Article 6 (1) of Directive 85/51 I/EEC, where animal holdings consist of two or more production units, the competent authorities of the Member State may waive the requirements of the Directive to slaughter and destroy all the animals on the holding in that healthy production units need not be subject to such requirements provided the official veterinarian confirms that the healthy units are completely separate as regards housing, keeping and feeding; Whereas the same possibility exists in relation to holdings producing milk provided in addition that milking in each unit is carried out quite separately; Whereas in granting waivers the Member States must ensure that there is no more risk of foot-and-mouth disease virus spreading between separate production units on a holding than of it spreading between separate holdings; Whereas, in accordance with Article 6 (2) of Directive 85/511/EEC, Member States which intend to allow the waiver in question have notified the Commission of the detailed rules involved; Whereas under Article 6 (3) of Directive 85/511/EEC the rules of Member States should be amended to ensure coordination in this field throughout the Community; whereas this coordination should lay down a minimum set of rules to be applied in all Member States; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Where Member States have recourse to Article 6 (1) of Directive 85/511/EEC they shall ensure that the rules they apply in accordance with paragraph 2 of that Article include at least the following:  the derogation available in Article 6 (1) of Directive 85/511/EEC shall only be granted following an individual assessment of the holding in question carried out by an official veterinarian at the time of the official investigation to confirm or rule out the presence of foot-and-mouth disease,  this assessment shall take into account all conditions and situations pertaining to the possible spread of foot-and-mouth disease. Article 2 1. In granting the derogation referred to in Article 1, Member States shall ensure that there is no more risk of foot-and-mouth disease virus spreading between separate production units on a holding than of it spreading between separate holdings. 2. Intensively managed production units containing healthy animals shall conform to the following requirements:  they shall be constructionally separate from those which contained infected animals with no communication or common air space between them,  they shall have separate stores for equipment, fodder, effluent and, where appropriate, milk,  they shall have individual disinfection facilities at entrances and exits,  they shall have their own personnel,  further, there shall have been no exchange of farm machinery or other equipment between infected and healthy units nor shall there have been an exchange of animals, animal products, animal feed, utensils, objects or other substances such as wool or waste or rejected matter liable to transmit foot-and-mouth disease from infected to healthy units. Article 3 The conditions laid down in Article 2 shall have been in place, to the satisfaction of the official veterinarian, prior to the date on which one or more infected animals as defined in Article 2 (c) of Directive 85/511/EEC were present on the holding, taking into account the likely incubation period of the disease. Article 4 This Decision is addressed to the Member States. Done at Brussels, 12 July 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 315, 26. 11. 1985, p. 11.